      Case 3:19-cv-07545-WHA Document 183 Filed 03/10/20 Page 1 of 3




 1   Travis Lenkner (pro hac vice)
       tdl@kellerlenkner.com
 2   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 3   Chicago, Illinois 60606
     (312) 741-5220
 4

 5   Attorney for Petitioner David Prince

 6
                               UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 8
                                            )
 9    TERRELL ABERNATHY, et al.,            ) Case Nos. 3:19-cv-07545-WHA
                                            )           3:20-cv-01292-RS
10                        Petitioners,      )
                                            )
11           vs.                            ) PETITIONER’S RESPONSE TO
                                            ) THE COURT’S ORDER (DKT. 20)
12                                          )
      DOORDASH, INC.,                       )
13                                          )
                          Respondent.       )
14                                          )
                                            )
15                                          )
                                            )
16    DAVID PRINCE,                         )
                                            )
17                        Petitioner,       )
                                            )
18           vs.                            )
                                            )
19                                          )
      CAVIAR, LLC,                          )
20                                          )
                          Respondent.       )
21                                          )
                                            )
22

23

24

25

26
27

28

                   PETITIONER’S RESPONSE TO THE COURT’S ORDER (DKT. 20)
                        CASE NOS. 3:19-cv-07545-WHA & 3:20-cv-01292-RS
      Case 3:19-cv-07545-WHA Document 183 Filed 03/10/20 Page 2 of 3




 1          This Court ordered each party to file a statement “regarding whether [this action] is related

 2   to Abernathy v. DoorDash, Inc., 19-cv-07545-WHA.” ECF No. 20. Petitioner David Prince

 3   respectfully submits that this action is not related to Abernathy because the two actions concern

 4   different parties, different arbitration agreements, different conduct, and different legal and factual

 5   arguments, and relating the cases is unlikely to further judicial efficiency.

 6          Under Local Rule 3-12(a), two cases are related when:

 7          (1) The actions concern substantially the same parties, property, transaction or event; and

 8          (2) It appears likely that there will be an unduly burdensome duplication of labor and

 9              expense or conflicting results if the cases are conducted before different Judges.

10   L.R. 3-12(a).

11          As to the first factor, the “parties, property, transaction[s] [and] event[s]” underlying the

12   two cases here are different. Petitioners in Abernathy are approximately 6,000 DoorDash couriers

13   seeking to arbitrate misclassification claims against DoorDash and invoking the arbitration

14   agreement they signed as a condition of making deliveries for DoorDash. Petitioner Prince is a

15   single Caviar courier seeking to arbitrate misclassification claims against Caviar and invoking the

16   arbitration agreement he signed as a condition of making deliveries for Caviar. Mr. Prince is not

17   a Petitioner in Abernathy, and the two arbitration agreements are different. See Prince Decl., Ex.

18   A, Prince (Dkt. 5); Keller Decl., Ex. A, Abernathy (ECF No. 5-1). And although DoorDash

19   recently acquired Caviar, the two companies are separate corporate entities, and Mr. Prince signed

20   Caviar’s arbitration agreement when the companies were separate. See Prince Decl. ¶ 3 (stating

21   that he began making deliveries for Caviar on or around August 26, 2018) (Dkt. 5).

22          As to the second factor under Local Rule 3-12(a), although both cases involve motions to

23   compel arbitration, the conduct underlying those motions and the issues raised by those motions

24   are different. Petitioners in Abernathy sought to compel arbitration because DoorDash refused to

25   pay the filing fees that the American Arbitration Association—the arbitral forum selected to

26   oversee arbitration under DoorDash’s agreement—determined were necessary to proceed with

27   arbitration. See Am. Mot. Compel Arbitration at 15–16, Abernathy (ECF No. 151). Mr. Prince,

28
                                                 1
                     PETITIONER’S RESPONSE TO THE COURT’S ORDER (DKT. 20)
                             CASE NOS. 3:19-cv-07545 & 3:20-cv-01292-RS
      Case 3:19-cv-07545-WHA Document 183 Filed 03/10/20 Page 3 of 3




 1   on the other hand, seeks to compel arbitration not because Caviar has refused to pay the fees

 2   necessary to proceed with arbitration, but because Caviar seeks to include Mr. Prince in a class-

 3   action settlement in California state court. In so doing, Mr. Prince contends that Caviar has refused

 4   to proceed with arbitration “in the manner provided for in [the parties’] agreement,” 9 U.S.C. § 4,

 5   which prohibits participation in any class action. The briefing in this action thus likely will turn

 6   on different arguments than the briefing in Abernathy.

 7          For all of these reasons, allowing the cases to be conducted by different judges will not

 8   produce an unduly burdensome duplication of labor and expense, or conflicting results.

 9   Accordingly, this Court should conclude that this action is not related to Abernathy under Local

10   Rule 3-12(a).

11
     Dated: March 10, 2020                                  Respectfully submitted,
12
                                                           /s/ Travis Lenkner
13                                                          Travis Lenkner (pro hac vice)
                                                              tdl@kellerlenkner.com
14                                                          KELLER LENKNER LLC
                                                            150 N. Riverside Plaza, Suite 4270
15                                                          Chicago, Illinois 60606
                                                            (312) 741-5220
16
                                                            Attorney for Petitioner David Prince
17

18

19
20

21

22

23

24

25

26
27

28
                                                 2
                     PETITIONER’S RESPONSE TO THE COURT’S ORDER (DKT. 20)
                             CASE NOS. 3:19-cv-07545 & 3:20-cv-01292-RS
